DETAILED ACTION
This office action is in response to the amendment filed on 10/26/2021. In the amendment, claims 1-3, 7-8 and 14-17 have been amended and claims 20-22 are now canceled. Overall, claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
In lines 11-13 recites “collecting, during operation of a vehicle or of another vehicle, data on an exhaust gas regeneration capability of the vehicle or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No. US 2018/0340784 A1 to Upadhyay et. al. (Upadhyay).

In Reference to Claim 1

controlling (14) the regeneration in a first regeneration strategy mode (based on second route or state) comprising a first set of predetermined actions to be taken for controlling initialization and performance of regeneration processes (504);  
controlling (14) the regeneration in a second regeneration strategy mode (based on first route or state) comprising a second set of predetermined actions to be taken for controlling initialization and performance of regeneration processes (502), the first and second regeneration strategy modes (based on first or second route or state) differing from each other in that the first and second sets of predetermined regeneration control actions differ from each other (502, 504); 
collecting (step 422), during operation of a vehicle or of another vehicle, data on an exhaust gas regeneration capability of  the vehicle or the other vehicle as a function of time (paragraphs 100-102); and 
evaluating (steps 428-430), based on the collected data and the difference between the first and second regeneration strategy modes (based on first or second route or state), whether the first or the second regeneration strategy mode is the most suitable for the vehicle if operating under conditions corresponding to the operational conditions for the vehicle for which data were collected (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102). 

In Reference to Claim 2
The method of claim 1 (see rejection to claim 1 above), wherein the method further comprises setting to control the regeneration in the second regeneration strategy mode that, based on the evaluation, was considered to be the most suitable for the operational conditions (Upadhyay teaches that the controller will perform the efficient regeneration or the user can select the route which is more efficient which would perform the regeneration based on the route) (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

In Reference to Claim 3
The method of claim 1 (see rejection to claim 1 above), wherein the difference between the first and second regeneration strategy modes (based on first or second route or state) includes at least one of: 
an option to carry out a regeneration process while the vehicle is in motion is not available in one of the first and second regeneration strategy modes; 
a maximum number of initialized but not completed regeneration processes while the vehicle in motion is higher in one of the first and second regeneration strategy modes; 
a total time (due to duration of the route) allowed for an individual regeneration process is longer in one of the first and second regeneration strategy modes (based on first or second route or state); and 


In Reference to Claim 6
The method of claim 1 (see rejection to claim 1 above), wherein the data on the exhaust gas regeneration capability are obtained from a representation of the exhaust gas regeneration capability in the form of at least one of: engine speed, engine torque, engine power, vehicle speed, vehicle mass, temperature of aftertreatment system, exhaust gas temperature, and exhaust gas mass flow (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

In Reference to Claim 7
The method of claim 1 (see rejection to claim 1 above), 
wherein the step of collecting the data includes obtaining a first set (first route) of paired data, each of which comprise a value of at least one representation of the exhaust gas regeneration capability and a point in time, and 
wherein the first set of paired data are distributed over a time period reflecting the operational conditions for the vehicle for which data are collected (see at least Upadhyay Figs. 1-10 and paragraphs 64, 78-80, 92-93).

In Reference to Claim 8
The method of claim 7 (see rejection to claim 7 above), wherein the step of evaluating the collected data comprises providing a second set (second route) of paired data, each of which comprise a drive cycle time period and a representative value of the one or several representations of the exhaust gas regeneration capability (see at least Upadhyay Figs. 1-10 and paragraphs 64, 78-80, 92-93).

In Reference to Claim 9
The method of claim 8 (see rejection to claim 8 above), wherein the drive cycle time period (driving duration) is defined to be a time period during which the one or several representations of the exhaust gas regeneration capability is generally above a threshold level (see at least Upadhyay Figs. 1-10 and paragraphs 106-109, 111).

In Reference to Claim 10
The method of claim 9 (see rejection to claim 9 above), wherein the one or several representations of the exhaust gas regeneration capability is considered to be generally above the threshold level provided that the at least one representation of the exhaust gas regeneration capability is 5below the threshold level only during one or several predefined and relatively short maximum periods 

In Reference to Claim 11
The method of claim 8 (see rejection to claim 8 above), wherein the representative value of the at least one representation of the exhaust gas regeneration capability is an average of the at least one representation of the exhaust gas regeneration capability (see at least Upadhyay Figs. 1-10 and paragraphs 73 and 88).

In Reference to Claim 12
The method of claim 8 (see rejection to claim 8 above), wherein the second set of paired data is used for determining which of the first and second regeneration strategies (first and second route) is the most suitable for the vehicle under the operational conditions of interest (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

In Reference to Claim 13
The method of claim 1 (see rejection to claim 1 above), wherein the step of collecting the data comprises obtaining the number of times a regeneration process initiated while the vehicle in motion has been interrupted before completion and/or obtaining the number of times a regeneration process has 

In Reference to Claim 14
The method of claim 2 (see rejection to claim 2 above), wherein attracting attention to the possibility to set to control the regeneration in the most suitable regeneration strategy mode (route) comprises indicating to a driver of the vehicle or a workshop that another suitable regeneration strategy is more suitable (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

In Reference to Claim 15
The method of claim 1 (see rejection to claim 1 above), wherein the first and second sets of predetermined actions to be taken for controlling initialization and performance of regeneration processes are based on: 
at least a measured or calculated need for performing a regeneration process; and 
operational data from the engine and/or the exhaust gas aftertreatment system (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

In Reference to Claim 16

the vehicle is configured to control a regeneration of the exhaust gas aftertreatment system (170, 172) in a first or a second regeneration strategy mode; 
the first regeneration strategy mode (based on second route or state)  comprises a first set of predetermined actions to be taken for controlling initialization and performance of regeneration processes;
the second regeneration strategy mode (based on first route or state) comprises a second set of predetermined actions to be taken for controlling initialization and performance of regeneration processes; 
the first and second regeneration strategy modes (based on first or second route or state) differ from each other in that the first and second sets of predetermined regeneration control actions differ from each other; and 
wherein the vehicle is configured to allow a selection of which of the first or second regeneration strategy modes (based on first or second route or state) to be used for controlling the regeneration of the exhaust gas aftertreatment system (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102).

In Reference to Claim 17

an option to carry out a regeneration process while the vehicle in motion is not available in one of the first and second regeneration strategy modes; 
a maximum number of initialized but not completed regeneration processes while the vehicle is in motion is higher in one of the first and second regeneration strategy modes; 
a total time (due to duration of the route) allowed for an individual regeneration process is longer in one of the first and second regeneration strategy modes (based on first or second route or state); and 
performing regeneration while the vehicle while not moving is not available in one of the first and second regeneration strategy modes (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay in view of Pub No. US 2013/0227933 A1 to O’Neil et. al. (O’Neil).

In Reference to Claim 4
Upadhyay teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein the first regeneration strategy mode provides an option to perform a regeneration process while the vehicle is in motion, and the second regeneration strategy mode does not provide the option to perform a regeneration process while the vehicle is in motion (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).
Upadhyay is silent (bolded and italic recitations above) as to having a regeneration strategy mode while the vehicle to stand still during a regeneration process. However, it is known in the art before the effective filing date of the claimed invention to have parked regeneration event mode. For example, O’Neil teaches to have parked regeneration event mode.  O’Neil further teaches that having such mode is required to return the DPF to proper operating condition and prevent the DPF from reaching a critical level (see at least O’Neil Figs. 1-11 and paragraphs 34, 55, 59-60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parked regeneration event mode as taught by O’Neil in order to return the DPF to proper operating condition and prevent the DPF from reaching a critical level.

In Reference to Claim 5
The method of claim 4 (see rejection to claim 4 above), wherein the second regeneration strategy mode (park regeneration mode) requires the vehicle to stand still during a regeneration process (see at least O’Neil Figs. 1-11 and paragraphs 34, 55, 59-60).

In Reference to Claim 18
Upadhyay teaches (except for the bolded and italic recitations below):
not provide the option to perform a regeneration process while the vehicle is in motion (see at least Upadhyay Figs. 1-10 and paragraphs 6-8, 21, 29, 34-39, 48-61, 65, 69, 73-77, 100-102, 112).
Upadhyay is silent (bolded and italic recitations above) as to having a regeneration strategy mode while the vehicle to stand still during a regeneration process. However, it is known in the art before the effective filing date of the claimed invention to have parked regeneration event mode. For example, O’Neil teaches to have parked regeneration event mode.  O’Neil further teaches that having such mode is required to return the DPF to proper operating condition and prevent the DPF from reaching a critical level (see at least O’Neil Figs. 1-11 and paragraphs 34, 55, 59-60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parked regeneration event mode as taught by O’Neil in order to return the DPF to proper operating condition and prevent the DPF from reaching a critical level.

In Reference to Claim 19
The vehicle of claim 18 (see rejection to claim 18 above), wherein the second regeneration strategy mode (park regeneration mode) requires the .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
The applicant argues that “Upadhyay does not disclose at least first and second regeneration strategy modes (i.e., first and second sets of predetermined regeneration control actions), nor collecting data on an exhaust gas regeneration capability”. The examiner disagree with the applicant since Upadhyay does teach the steps of performing the first and second regeneration strategy modes based on the which mode the user selects and the since the applicant’s argument is not commensurate with the scope of the claim recitation since the claims do not explicitly define as to what “strategy modes” are in the claims and since each regeneration modes (502, 504, 506, 508) of Upadhyay are different therefore Upadhyay teaches to have different “strategy modes”. Further Upadhyay does teach to “collecting data on an exhaust gas regeneration capability” since duration and route are data for exhaust gas regeneration capability and since the claims do not further define as to what the variables are Upadhyay read on the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2012/0159930 A1 to Snopko et. al. (Snopko) teaches regenerate the DPF when the vehicle is in park mode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 7, 2021